               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:17-CR-135-1H

UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )                 ORDER
                                   )
MALAYNA NATASHA MCFADDEN,          )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’s pro se motion

for early termination of her supervised release, [DE #52].           The

court has carefully considered the motion and the conduct of

defendant while on supervised release, and in its discretion,

denies the motion.


     This 14th day of January 2021.


                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




       Case 5:17-cr-00135-H Document 53 Filed 01/15/21 Page 1 of 1
